DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed June 30, 2022, has been received and entered.
	Claims 1-39 and 42 are canceled.
	Claims 40, 41, and 43-60 are pending.  Claim 49 is withdrawn.
	Claims 40, 41, 43-48, and 50-60 are examined on the merits.

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 40, 41, 43-48, 50, 53-56, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Iwanami (US 4,919,936. Previously cited).
Iwanami discloses that when Bacillus subtilis C-3102 strain is incorporated and contained in animal feeds which are given to animals including fish, it can accelerate the gain of weight in animals and at the same time, can improve feed efficiency (column 1, lines 7-11 and 53-57).  When the feed containing the B. subtilis C-3102 strain is given to animals, a great weight-increasing effect can be obtained and feed conversion can also be greatly improved (column 2, lines 65-68).  This reads on the limitation of instant claim 43 that administering cells of the Bacillus subtilis strain ‘improves the health of the aquatic animal by increasing the weight of the aquatic animal,’ as well as reading on the embodiment (a) of instant claim 60.  In Example 5, rainbow trout fry were fed a feed in which the probiotic of the Iwanami invention, the B. subtilis C-3102 strain, was added (column 5, line 65 through column 6, line 4).  The results of the example showed that “…by feeding the formula feed added with the probiotic of the present invention, an outstanding body weight-increasing effect can be noted” (column 6, lines 28-30).  Example 5 of Iwanami speaks to the aquatic animal limitations of instant claims 41 and 54.
In sum, Iwanami is comparable to the claimed invention in that Iwanami discloses a method comprising administering viable cells of a Bacillus subtilis (B. subtilis C-3102 strain) to an aquatic animal (fish).
Iwanami differs from the claimed invention in that Iwanami does not expressly disclose that the B. subtilis strain is B. subtilis NRRL B-50136.  However, since the C-3102 strain of Iwanami and the claimed NRRL B-50136 are of the same species and both increase the weight of the aquatic animal, then it appears that the C-3102 strain of Iwanami reads on the claimed B. subtilis NRRL B-50136, absent a showing of evidence to the contrary.  Therefore, instant claims 40, 41, 43, 50 (since the strain is fed to the fish), 54, and 60 (embodiment (a)) are rendered obvious.
Regarding instant claims 44-48 and the other embodiments of instant claim 60, Iwanami does not expressly disclose that administering their B. subtilis strain improves the health of the aquatic animal (fish) by reducing inflammation in the gut of the aquatic animal (as recited in instant claim 44), improves the health of the aquatic animal by increasing the surface area of the intestinal villi of the aquatic animal (as recited in instant claim 45), improves the health of the aquatic animal by increasing length of the intestinal villi of the aquatic animal (as recited in instant claim 46), maintains healthy gut microflora in the aquatic animal (as recited in instant claim 47), or improves the health of the aquatic animal by controlling pathogenic microorganisms in the gut of the aquatic animal (as recited in instant claim 48).  In discussing the term “effective amount,” the instant specification indicates that an effective dosage of the claimed Bacillus strain would be in the range from 1x102 to 1x1012 CFU/g of the composition (page 6, last paragraph; page 7, lines 1-3).  Iwanami discloses that the B. subtilis C-3102 is incorporated in an amount of 10 to 1012 cells, preferably 104 to 108 cells, per 1 g of a feed (column 2, lines 61-64).  These ranges overlap with the effective dosage range disclosed in the instant specification.  Additionally, in Example 5 drawn to the embodiment of the Iwanami invention which is directed to feeding their invention to an aquatic animal (fish, specifically trout) for a body weight-increasing effect, the feed comprised of 1x106 cells/g (column 6, lines 3-4).  This dosage falls within the effective dosage range disclosed in the instant specification.  As the B. subtilis C-3102 strain of Iwanami is found to read on the claimed B. subtilis NRRL B-50136 strain and the amount administered by Iwanami reads on the effective dosage taught in the specification, the effects as recited in instant claim 44-48 and the other embodiments of instant claim 60 would naturally flow from administering the B. subtilis C-3102 strain for increasing the weight of the fish.  Therefore, instant claims 44-48 and 60 are rendered obvious.
Regarding instant claim 53, Example 5 of Iwanami discloses feeding rainbow trout fry a feed to which the B. subtilis C-3102 strain was added in which the feeding period was 45 days (column 5, lines 65-68; column 6, lines 3-22).  As the feeding period was 45 days, then the step of administering the B. subtilis C-3102 strain was repeated at least once.  Therefore, instant claim 53 is rendered obvious.
Regarding instant claims 55 and 56, since Iwanami teaches administering their B. subtilis strain to fishes (column 1, lines 7-11), then it would have been obvious to the person of ordinary skill in the art to administer the strain to any known fish, including catfish and tilapia which are well known to be common fish.  Therefore, instant claims 55 and 56 are rendered obvious.
A holding of obviousness is clearly required. 

Claims 51 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Iwanami as applied to claims 40, 41, 43-48, 50, 53-56, and 60 above, and further in view of Mock (US 5,840,312. Previously cited) and Villamar (US 2004/0009160. Previously cited).
	As discussed above, Iwanami renders obvious claims 40, 41, 43-48, 50, 53-56, and 60.  Iwanami differs from claim 51 in that Iwanami does not expressly disclose that the B. subtilis strain is administered to the aquatic animal (fish) in a spore form.  Iwanami further differs from claim 52 in that Iwanami does not expressly disclose that the spore form of the strain germinates in the gut of the aquatic animal (fish).  
Mock discusses non-toxicogenic and immunogenic recombinant strains of Bacillus anthracis, and immunogenic composition containing them (column 1, lines 8-10).  Mock points out that “Advantageously, the recombinant strains of B. anthracis can be stored and used in the form of spores.  In fact, the spores represent a useful mode of storage since they are characterized by transient latency.  Once administered to the human or animal host, these spores germinate to give rise to the recombinant bacterium” (column 6, lines 7-11).
Villamar discloses a composition of a bioactive food complex for aquatic animals (page 3, paragraph [0030]).  The aquatic animals include fish (abstract).  The bioactive food complex incorporates spores and dried vegetative cells of probionts such as Bacillus species selected for antimicrobial chemical and enzymatic production specific for Gram negative pathogens such as Vibrio (page 5, paragraph [0047]).  An example of the probiotic bacteria is Bacillus subtilis (claim 6 of Villamar).  The combination of heat and pressure during the manufacture of the bioactive food complex and of ordinary animal feed is sufficient to prime (“activate”) the Bacillus spores for germination, providing manufacturing temperature is maintained preferably below 100°C (page 5, paragraph [0050]).  The bioactive food complex is added directly to the containment vessel of the aquatic species where it is eaten (page 7, paragraph [0066]).  Upon mastication and ingestion of the bioactive food complex, the spores of the probiotic species will become hydrated and germinate to the active state (page 7, paragraph [0066]).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have provided the B. subtilis C-3102 strain in a spore form in the feed when performing the method of Iwanami.  One of ordinary skill in the art would have been motivated to do this because it has the advantage of allowing for the storage of the B. subtilis C-3102 strain (as suggested by Mock, discussing the spore form of a Bacillus) and since Villamar teaches that a probiotic B. subtilis can be provided as spores in a food that is administered to aquatic animals (e.g. fish).  There would have been a reasonable expectation of increasing the weight in fish when administered a feed containing the B. subtilis C-3102 in viable spore form since both Mock and Villamar indicate that spores of a Bacillus that is administered to an animal will germinate to an active state (reading on viable spores).  Therefore, instant claim 51 is rendered obvious.
Regarding instant claim 52, given that the spores of B. subtilis C-3102 are fed to the fish when practicing the method rendered obvious by Iwanami in view of Mock and Villamar, there would have been a reasonable expectation that the spores germinate to the active state in the gut of the fish (as it the site of the body of the fish where the spores are provided at when masticated and ingested).  Therefore, instant claim 52 is rendered obvious.
A holding of obviousness is clearly required.

Claims 40, 41, 43-48, 50-57, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 2010/0092428. Listed on IDS filed 9/22/15).
Schmidt discloses a method for enhancing the health of non-insect and non-human animals or for improving the general physical condition of such animals by feeding to such animals, in feed or drinking water, a composition comprising Bacillus subtilis QST 713 (page 1, paragraph [0004]).  The animals may be aquatic animals (page 1, paragraph [0009]), including shrimp and fish such as trout (page 5, paragraph [0052]), thereby meeting the aquatic animal limitations of instant claims 41, 54, and 57.  Additionally, the method of Schmidt may be used to increase weight gain of an animal and to maintain healthy gut microflora (page 1, paragraph [0006]), thereby meeting limitations of instant claim 43, 47, and 60 (embodiments (a) and (e)).  Additionally, the composition of Schmidt may be administered or fed to an animal in an amount effective to decrease the growth of pathogenic bacteria in the animal gut, thereby meeting a limitation of instant claim 48 and 60 (embodiment (f)).
In sum, Schmidt is comparable to the claimed invention in that Schmidt discloses a method comprising administering viable cells of a Bacillus subtilis (B. subtilis QST 713 strain) to an aquatic animal.
Schmidt differs from the claimed invention in that Schmidt does not expressly disclose that the Bacillus subtilis strain is B. subtilis NRRL B-50136.  However, since the QST 713 strain of Schmidt and the claimed NRRL B-50136 are of the same species and both improve the well-being, general condition or health of an aquatic animal, increase the weight of the aquatic animal, maintain healthy gut microflora in the aquatic animal, and control pathogenic microorganisms in the gut of the aquatic animal, then it appears that the QST 713 strain of Schmidt reads on the claimed B. subtilis NRRL B-50136, absent a showing of evidence to the contrary.  Therefore, instant claims 40, 41, 43, 47, 48, 50 (since the strain is fed to the aquatic animal), 54, 57, and 60 (embodiments (a), (e), (f)) are rendered obvious.
Regarding instant claims 44-46 and the other embodiments of instant claim 60, Schmidt does not expressly disclose that administering their B. subtilis strain improves the health of the aquatic animal by reducing inflammation in the gut of the aquatic animal (as recited in instant claim 44 and embodiment (b) of instant claim 60), improves the health of the aquatic animal by increasing the surface area of the intestinal villi of the aquatic animal (as recited in instant claim 45 and embodiment (c) of instant claim 60), or improves the health of the aquatic animal by increasing length of the intestinal villi of the aquatic animal (as recited in instant claim 46 and embodiment (d) of instant claim 60).  In discussing the term “effective amount,” the instant specification indicates that an effective dosage of the claimed Bacillus strain would be in the range from 1x102 to 1x1012 CFU/g of the composition (page 6, last paragraph; page 7, lines 1-3).  Schmidt discloses that the composition comprising B. subtilis QST 713 is administered to an animal at a rate of about 1x103, about 1x104, about 1x105, about 1x106, about 1x107, about 1x108, about 1x109, about 1x1010, or about 1x1011 CFU/g feed or ml drinking water (page 1, paragraph [0007]).  These amounts overlap with the effective dosage range disclosed in the instant specification.  Additionally, Schmidt teaches in Example 9 feeding rainbow trout a composition comprising 1x106 CFU B. subtilis QST 713 per gram of feed for a body weight-increasing effect (page 9, paragraph [0080]).  This amount falls within the effective dosage range disclosed in the instant specification.  As the B. subtilis QST 713 strain of Schmidt is found to read on the claimed B. subtilis NRRL B-50136 strain and the amounts administered by Schmidt read on the effective dosage taught in the specification, the effects as recited in instant claim 44-46 and 60would naturally flow from administering the B. subtilis QST 713 strain for enhancing the health of the fish.  Therefore, instant claims 44-46 and 60 are rendered obvious.
Regarding instant claim 51, Schmidt teaches that the B. subtilis QST 713 cells may be present in the composition as spores which are dormant (page 2, paragraph [0028]).  Furthermore, Schmidt teaches viable spores of the QST 713 cells at low pHs (paragraph [0026]), as well as an example in which the QST 713 spores were shown to be viable in different concentrations of salt water (Example 8 at paragraphs [0073]-[0079]).  Therefore, Schmidt teaches that their composition that is administered comprises viable spores of the QST 713 strain.  Therefore, instant claim 51 is rendered obvious.
Regarding instant claim 52, given that the spores of B. subtilis QST 713 are fed to the animal when practicing the method of Schmidt, there would have been a reasonable expectation that the spores germinate to the active state in the gut of the aquatic animal, e.g. fish (as it the site of the body of the fish where the spores are provided at when masticated and ingested).  Therefore, instant claim 52 is rendered obvious.
Regarding instant claim 53, Schmidt teaches that their compositions are administered to animals in feed over multiple days throughout the animal’s life or during particular stages or portions of the animal’s life (page 1, paragraph [0005]).  Therefore, instant claim 53 is rendered obvious.
Regarding instant claims 55 and 56, since Schmidt teaches administering their B. subtilis strain to aquatic animals (paragraph [0009]) which include salmon and trout (paragraph [0052]), then it would have been obvious to the person of ordinary skill in the art to administer the strain to any known fish, including catfish and tilapia which are well known to be common fish.  Therefore, instant claims 55 and 56 are rendered obvious.
A holding of obviousness is clearly required. 

Response to Arguments
Applicant’s arguments, filed June 30, 2022, with respect to the rejection under 35 U.S.C. 112(a) of claims 58 and 59 have been fully considered and are persuasive.  In particular, Example 3 on pages 35-36 of the specification teaches spore survival in extruded fish feed pellets.  In that example, spores were subjected to a pelletization process under various temperatures.  As shown in Table 3 and discussed in the paragraph below the table, the claimed strain NRRL B-50136 showed spore survival of at least 30% in temperatures up to 110°C.  Additionally, page 9, lines 15-17 of the specification teaches extrusion stability of the bacterial strains determined by extrusion at 100°C or 110°C, exhibiting 50% or more survival at 100°C or 25% or more survival at 110°C.  Therefore, the rejection has been withdrawn.
However, Applicant’s arguments are unpersuasive with respect to the rejections under 35 U.S.C. 103.  Regarding the rejection under 35 U.S.C. 103 over Iwanami, Applicant disagrees with the Office’s rationale in finding that Iwanami’s B. subtilis C-3102 reads on the claimed B. subtilis NRRL B-50136.   However, the rationale is based on MPEP 2112.01(I) which states, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation of obviousness has been established.”  
Additionally, Applicant asserts that the inadequacy of the Office’s rationale is most evident when considering dependent claims 44-48, for which the Office alleges that Iwanami’s C-3102 strain would inherently result in the effects recited in claims 44-48.  In response, as pointed out in the rejection, Iwanami discloses administering the C-3102 strain to an aquatic animal (fish, specifically trout) in dosages that fall within the effective dosage range disclosed in the instant specification.  Absent evidence (e.g. a difference in at least one characteristic) to demonstrate that Iwanami’s C-3102 strain is distinct from the claimed NRRL B-30136 strain, then administering Iwanami’s C-3102 strain in the same dosage as taught in the instant specification would have necessarily resulted in the same effects as recited in claims 44-48.  Contrary to Applicant’s assertion, the Office provided a factual basis or technical reasoning since it was noted that Iwanami’s C-3102 strain is of the same species as the claimed strain and increases the weight of an aquatic animal when administered which is a property of the claimed strain.
Regarding the rejection under 35 U.S.C. 103 of claims 51 and 52 as being unpatentable over Iwanami in further view of Mock and Villamar, Applicant asserts that the proposed modifications impermissibly change the principle of operation underlying Iwanami’s original disclosure.  Although Iwanami discloses the existence of B. subtilis C-3102 spores (citing column 2, line 6 of Iwanami), Applicant asserts that Iwanami consistently teaches that its compositions and methods are based upon live cells of B. subtilis C-3102.  Applicant cites various passages of Iwanami to support this assertion, which refers the bacteria in terms of cells and viable count of cells per gram.  Applicant argues that administration of dormant spores that germinate in the animal gut, as proposed by the Office in the rejection, would require a fundamental change in the principle of operation (citing MPEP 2143.01(VI)).  The Examiner respectfully disagrees with this assertion since both Mock and Villamar disclose that once administered to a subject (human or animal host in Mock; aquatic animal in Villamar), a Bacillus spore will germinate to the active state – the spores in the active state would meet the requirement of Iwanami of live Bacillus cells.  
Additionally, Applicant asserts that the Office fails to demonstrate that one of ordinary skill in the art would have had a reasonable expectation of success in making the proposed modification.  More specifically, Applicant asserts that the Office fails to show that one of ordinary skill in the art could have reasonably expected Iwanami’s C-3102 strain to form spores that would remain viable during the storage and feeding processes and that would be suitable for germination under the conditions present in the gut of an aquatic animal.  However, the rejection points out that Villamar teaches that a probiotic B. subtilis can be provided as spores in a food that is administered to aquatic animals (e.g. fish) – this demonstrates a reasonable expectation that Iwanami’s C-3102 strain can form spores.  Moreover, the rejection indicates that there would have been a reasonable expectation of increasing the weight in fish when administered a feed containing the C-3102 strain in viable spore form since both Mock and Villamar indicate that spores of a Bacillus that is administered to an animal will germinate to an active state (reading on viable spores) – this addresses that there would be a reasonable expectation for germination under conditions present in the gut of an aquatic animal, as well as addressing that there would be a reasonable expectation that the spores remain viable.  
Regarding the rejection under 35 U.S.C. 103 over Schmidt, Applicant also makes the same arguments as set forth with respect to the rejection under 35 U.S.C. 103 over Iwanami.  For the reasons as discussed above with respect to the rejection over Iwanami, they are unpersuasive.  Schmidt discloses administering their B. subtilis QST 713 strain to an aquatic animal (e.g. shrimp and fish such as trout) in dosages that fall within the effective dosage range disclosed in the instant specification.  Absent evidence (e.g. a difference in at least one characteristic) to demonstrate that Schmidt’s QST 713 strain is distinct from the claimed NRRL B-30136 strain, then administering Schmidt’s QST 713 strain in the same dosage as taught in the instant specification would have necessarily resulted in the same effects as recited in claims 44-48.  
	In sum, the Examiner disagrees with Applicant’s assertion that without justification the Office has assumed Applicant’s claimed NRRL B-50136 strain is identical or substantially identical to both Iwanami’s C-3102 strain and Schmidt’s QST 713.  Instead, justification has been provided, the justification being that like the claimed strain, the strains taught by Iwanami and Schmidt are of the same species, increase the weight of the aquatic animal when administered (both Iwanami and Schmidt), improve the health of the aquatic animal (Schmidt), and control pathogenic microorganisms in the animal gut (Schmidt).  Because of these shared characteristics with the claimed strain, then the strains of Iwanami and Schmidt appear to read on the claimed strain.  Applicant asserts that the folly in the Office’s assumptions may be plainly seen by comparing Iwanami’s C-3102 strain and Schmidt’s QST 713 strain, wherein differences between the two strains include a difference in producing acids from arabinose, xylose, and mannitol.  Applicant cites column 2, lines 19-20 of Iwanami for showing that the strain of Iwanami produces acid from arabinose, xylose, and mannitol; and paragraph [0025] of Schmidt which refers to U.S. Patent No. 6,060,051 for disclosing the acid production properties of the QST 713 strain from those sugars/sugar alcohol column 9, lines 17, 23, and 27.  However, Applicant has not pointed to a difference (e.g. difference in acid production from any one of those sugars/sugar alcohol) between the claimed strain and either of the strains of Iwanami and Schmidt.  Until Applicant has pointed out a difference between the claimed strain and each of the strains of Iwanami and Schmidt, it must be maintained that the strains of Iwanami and Schmidt read on the claimed strain.

Conclusion
	Claims 40, 41, 43-48, 50-57, and 60 are rejected.
	Claims 58 and 59 are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651                                               

/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651